DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (U.S. Pub. No. 2019/0180675).
As to claim 18, Jang teaches a method of driving a light emitting display device (driving the display device of Fig. 1) including a plurality of pixels (the method of driving the pixels P by data, gate, and emission electrodes, Figs. 1 and 2), in each of the pixels (P), a drive current is supplied to a light emitting diode in response to a voltage which is applied to a gate electrode of a first transistor ([0074], lines 13-19), the method comprising: 

writing a data voltage to the pixel ([0071], lines 1-5); 
sampling a threshold voltage of the first transistor (transistor Tdr, [0069], lines 1-9); and 
supplying the drive current to the light emitting diode (supplying a current from the VDD to the ELD, [0074], lines 1-28), wherein the gate electrode of the first transistor is capacitively coupled to a constant voltage source (the gate electrode of transistor Tdr is receiving a constant voltage VQ at the node Q during the entire EP period, [0080], lines 1-16) that supplies a DC voltage (as can be seen in Fig. 7 the voltage VQ is a DC voltage as it does not have a sine wave).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (U.S. Pub. No. 2015/0243721) in view of Park (U.S. Pub. No. 2018/0226023).
As to claim 1, Jeon teaches a pixel circuit (Fig. 5) comprising: 

a first electrode connected to a first node (first electrode of transistor DT is connected to node N2) which is coupled to a first power supply line supplying a first source voltage (Node N2 is connected to a first power supply line VDDL supplying VDDL voltage to the source electrode of transistor DT), a second electrode connected to a second node (second electrode of transistor DT is connected to second node N3), and a gate electrode connected to a third node (gate of transistor DT is connected to a third node N1); 
a second transistor (ST1) having: 
a first electrode connected to the first node (first electrode of transistor ST1 is indirectly connected to first node N2 via node N3 and transistor DT), a second electrode connected to the third node (second electrode of transistor DT is connected directly to the third node N1), and a gate electrode connected to a first gate line (gate electrode of transistor DT is connected to a first gate line SLK); 
a light emitting diode (OLED) coupled to the first transistor (anode of OLED is connected to transistor DT via transistor ST6); 
a first capacitor (PC) having: 
a first electrode connected to the third node (first electrode of capacitor PC is connected to the third node N1), and a second electrode connected to a conductive line (second electrode of capacitor PC is connected to a conductive line of transistor ST4) 
a second capacitor (C) having: 
a first electrode connected to the third node (first electrode of capacitor (C) is connected to a third node N1), and a second electrode connected to a voltage (second electrode of capacitor C is connected to voltage ViniL) 
Jeon does not teach a constant voltage, 
Park teaches the second voltage (initialization voltage Vint) is a constant voltage source which supplies a DC voltage (As can be seen in Fig. 2, the second voltage VINT is a constant voltage of VH or VL having a direct current signal). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the initialization voltage of Park to the display of Jeon because the initialization voltages can turn ON the second transistor or turn OFF the second transistor, [0042], lines 11-17.
As to claims 2 and 9, Jeon teaches the second transistor (ST1) includes an oxide semiconductor ([0077], lines 4-7). 
As to claims 3 and 10, Jeon teaches the second electrode of the second capacitor (second electrode of capacitor C) is connected to the first power supply line supplying the first source voltage (the second electrode of capacitor C is connected to the first power supply line VDDL supplying the first source voltage, [0070]). 

As to claim 8, Jeon teaches a light emitting display device (Fig. 4) comprising: 
a display panel (10) that includes a plurality of data lines (D1-Dm), a plurality of gate lines (SL1-SLn+1), a plurality of emission lines (EML1-EMLn), and a plurality of pixels (P) which are connected to the plurality of data lines, the plurality of gate lines, and the plurality of emission lines (As can be seen in Fig. 4, the pixels ‘P’ are connected to their respective data lines, gate lines, and emission lines); 
a data driver (20) that supplies a data signal to the plurality of data lines ([0050], lines 1-9); 
a gate driver (30) that supplies a gate signal to the plurality of gate lines ([0051], lines 1-9) and supplies an emission signal to the plurality of emission lines ([0051], lines 9-11); and 
a timing controller (40) that controls the data driver and the gate driver ([0052], lines 1-10), 
wherein each pixel (P, Fig. 5) includes: 

a first electrode connected to a first node (first electrode of transistor DT is connected to node N2) which is coupled to a first power supply line supplying a first source voltage (Node N2 is connected to a first power supply line VDDL supplying VDDL voltage to the source electrode of transistor DT), a second electrode connected to a second node (second electrode of transistor DT is connected to second node N3), and a gate electrode connected to a third node (gate of transistor DT is connected to a third node N1); 
a second transistor (ST1) having: 
a first electrode connected to the first node (first electrode of transistor ST1 is indirectly connected to first node N2 via node N3 and transistor DT), a second electrode connected to the third node (second electrode of transistor DT is connected directly to the third node N1), and a gate electrode connected to a first gate line (gate electrode of transistor DT is connected to a first gate line SLK); 
a light emitting diode (OLED) coupled to the first transistor (anode of OLED is connected to transistor DT via transistor ST6); 
a first capacitor (PC) having: 
a first electrode connected to the third node (first electrode of capacitor PC is connected to the third node N1), and a second electrode connected to a conductive line (second electrode of capacitor PC is connected to a conductive line of transistor ST4) 
a second capacitor (C) having: 
a first electrode connected to the third node (first electrode of capacitor (C) is connected to a third node N1), and a second electrode connected to a voltage (second electrode of capacitor C is connected to voltage ViniL) 
Jeon does not teach a constant voltage, 
Park teaches the second voltage (initialization voltage Vint) is a constant voltage source which supplies a DC voltage (As can be seen in Fig. 2, the second voltage VINT is a constant voltage of VH or VL having a direct current signal). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the initialization voltage of Park to the display of Jeon because the initialization voltages can turn ON the second transistor or turn OFF the second transistor, [0042], lines 11-17.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (U.S. Pub. No. 2015/0243721) in view of Park (U.S. Pub. No. 2018/0226023), and further in view of Yoon (U.S. Pub. No. 2016/0233281).
As to claims 4 and 11, Jeon and Park teach the display of claim 1,
Jeon and Park do not specifically mention the second capacitor to prevent fluctuating due to a kickback phenomenon,
Yoon teaches the second capacitor (CP) prevents a voltage of the third node from fluctuating due to a kickback phenomenon which occurs when the second transistor is turned on or turned off ([0106], lines 1-6). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the capacitor CP to reduce the kickback voltage at node N3 of Yoon to the display device of Jeon as modified by Park because stains can be prevented from being displayed by the OLED display, thereby improving the display quality of the OLED display, [0106], lines 14-16.

Allowable Subject Matter
Claims 16 and 17 are allowed.
Claim 16 is allowed because the prior art references do not teach the limitation where a first power supply line that is disposed on the interlay insulating film and supplies a first source voltage, at least a part of the first power supply line overlapping the gate electrode. The prior art references of IM (U.S. Pub. No. 2019/0326348) and Jo (U.S. Patent No. 10,943,970) teach a display device and a structure of the pixel wherein the structure of Fig. 6B of IM and the pixel structure of Fig. 4 of Jo teach all the 
Claims 5-7, 12-15 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 12 are objected to because the prior art references do not teach a third, fourth, fifth, and sixth transistors and their respective connections to first, second, third nodes and conductive lines and specific gate lines. A combination between the references is not possible as the circuits of pixels are different and cannot be combined in order to teach the structure mentioned in the combined claims.
Claim 19 is objected to because the prior art references do not teach the combination of the pixel structure mentioned in claim 19 and the pixel structure mentioned in claim 18. 
Claim 20 is objected to because the prior art references do not teach the combination of the pixel structure mentioned in claim 18 with the pixel structure/time period mentioned in claim 20. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (U.S. Pub. No. 2020/0402466) teaches a display panel having a pixel structure.
Lee (U.S. Pub. No. 2018/0122880) teaches a display substrate and display apparatus having a pixel structure.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691